Title: From David Humphreys to Edward Hand, 17 May 1781
From: Humphreys, David
To: Hand, Edward


                        
                            Dear Sir
                            Head Quarters May 17, 1781
                        
                        I am directed by His Excellency to send you the enclosed to be issued to morrow. He also requests (if
                            possible) that from the result of your inspection, or by the Return of the Recruits who have joined since the first of
                            April, you will afford the Means (this evening) of ascertaining our present force with great precision. I have the honor
                            to be with perfect respect Your Most Obed. Servant
                        
                            D. Humphrys Aide De Camp
                        
                        
                            P.S. The Return of Recruits called for two or three days ago is particularly necessary.
                        

                    